      Case 1:18-cv-01951-VSB-SDA Document 219 Filed 03/06/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



RONALD E. POWELL, et al., as Trustees and on
behalf of The United Food & Commercial Workers
Unions & Employers Midwest Pension Fund,

                                         Plaintiffs,          No. 18–cv–1951–VSB–SDA
                          v.

OCWEN FINANCIAL CORPORATION, et al.,

                                        Defendants.


            NOTICE OF JOINT MOTION FOR SUMMARY JUDGMENT
                OF DEFENDANTS OCWEN AND WELLS FARGO

       PLEASE TAKE NOTICE that upon (i) the accompanying Memorandum of Law in

Support of the Joint Motion for Summary Judgment of Defendants Ocwen and Wells Fargo

pursuant to Federal Rule of Civil Procedure 56; (ii) the Local Civil Rule 56.1 Statement of

Material Facts of Defendants Ocwen and Wells Fargo; (iii) the Declaration of Howard F. Sidman

and the exhibits annexed thereto; (iv) the Declaration of [Jay Williams] and the exhibits annexed

thereto; and (v) all prior proceedings and matters of record in this case, Ocwen Financial

Corporation, Ocwen Loan Servicing, LLC, Ocwen Mortgage Servicing, Inc., and Wells Fargo

Bank, N.A., by and through their undersigned counsel, will move the Court before the Honorable

Vernon S. Broderick, United States District Judge, Southern District of New York, at the United

States Courthouse, 40 Foley Square, New York, New York 10007, at a date and time determined

by the Court, for an order pursuant to the Federal Rules of Civil Procedure dismissing the above-

captioned action, with prejudice, and entering judgment in favor of Defendants.
     Case 1:18-cv-01951-VSB-SDA Document 219 Filed 03/06/20 Page 2 of 3




Dated: March 6, 2020
       New York, New York
                                            Respectfully submitted,


      O RRICK , H ERRINGTON                J ONES D AY
      & S UTCLIFFE LLP

        /s/ Richard A. Jacobsen             /s/ Howard F. Sidman
      Richard A. Jacobsen                  Howard F. Sidman
      Thomas N. Kidera                     Amanda L. Dollinger
      Aaron M. Rubin                       250 Vesey Street
      51 West 52nd Street                  New York, NY 10281
      New York, NY 10019                   (212) 326-3939
      (212) 506-5000                       hfsidman@jonesday.com
      rjacobsen@orrick.com                 Evan Miller (pro hac vice)
      tkidera@orrick.com                   51 Louisiana Avenue N.W.
      amrubin@orrick.com                   Washington, D.C. 20001
      Kenneth Herzinger                    (202) 879-3939
      405 Howard Street                    emiller@jonesday.com
      San Francisco, CA 94105              Benjamin G. Minegar (pro hac vice)
      (415) 773-5700                       500 Grant Street, Suite 4500
      kherzinger@orrick.com                Pittsburgh, PA 15219
      Attorneys for Ocwen Financial        (412) 391-3939
      Corporation, Ocwen Loan Servicing,   bminegar@jonesday.com
      LLC, and Ocwen Mortgage Servicing,   Attorneys for Wells Fargo Bank, N.A.
      Inc.
     Case 1:18-cv-01951-VSB-SDA Document 219 Filed 03/06/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I certify that, on March 6, 2020, I caused the forgoing to be electronically filed with the

Clerk of Court using the CM/ECF system.

                                            /s/ Amanda L. Dollinger
                                           Amanda L. Dollinger
